DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
The response filed 7/20/22 presents remarks and arguments.  Applicants’ request for reconsideration of the rejected claims in the last office action dated 12/06/21 has been considered.

Response to argument and Amendment
The response filed on 7/20/22 has been entered. 

Applicant’s arguments filed 7/20/22  have been fully considered but they are not deemed to be persuasive.

The response filed on 7/20/22 presents remarks and arguments to the office action mailed on 4/20/22.  Applicant’s request for reconsideration of the rejection of claims in the last office action has been considered.
Applicant’s arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Receipt is acknowledged of the Information Disclosure Statement filed 6/21/22 and 7/29/22. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
				
Claims 1-4, 6-14 and 17-18 are pending in this office action.
		
The rejection of Claim(s) 1-4,  7-9 and 12-14 under 35 U.S.C. 102(a)(2) as being anticipated by Minatelli et al. (US 2013/0295171) is withdrawn based on the amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,  7-10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. (US 9393,224).
Hirano teaches a drug composition comprising medium chain fatty acid (i.e., MCT, see col. 2, lines 25+) for treating angina (see col. 2, lines 57+, as required by instant claims 1-3) wherein the MCT is one or more fatty acids  wherein the medium chain has a carbon atom from C8-C12 (as required by instant claim 4, see col. 3, lines 7+).  Hirano also teaches the risk factor can be hypertension, hypertrophic  (as required by instant claims 7-8, see col. 2, lines 39+) to a diabetic patient, thus human at risk (see col. 3, lines 1+) as a food product (see col. 14, lines 37+, as required by instant claim 14). Also teaches the condition wherein the heart related disease is age related (see col. 15, lines 3+, as required by instant claim 10). The reference also teaches the therapeutic  may contain EPA and DHA
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 9,393,224) in view Rozen (US 20070281993) and Minatelli et al. (US 2013/0295171) and further in view of Cotter et al. (CA 1,318,172, Applicant’s IDS).
Hirano teaches a drug composition comprising medium chain fatty acid (i.e., MCT, see col. 2, lines 25+) for treating angina (see col. 2, lines 57+, as required by instant claims 1-3) wherein the MCT is one or more fatty acids  wherein the medium chain has a carbon atom from C8-C12 (as required by instant claim 4, see col. 3, lines 7+).  Hirano also teaches the risk factor can be hypertension, hypertrophic  (as required by instant claims 7-8, see col. 2, lines 39+) to a diabetic patient, thus human at risk (see col. 3, lines 1+) as a food product (see col. 14, lines 37+, as required by instant claim 14). Also teaches the condition wherein the heart related disease is age related (see col. 15, lines 3+, as required by instant claim 10). With regards to instant claim 18, the therapeutic formulation of medium chain fatty acid and a medium chain fatty acid (see col. 13, lines 42+)
However, Hirano fails to teach the composition is administered for 3 months.  Nonetheless teaches the formulation can be given for 4 weeks. Thus, based on the state of the condition and state of the disease, it is within the purview of the skilled artisan to extend treatment.
 Rozen teaches a composition comprising medium chain fatty acid (i.e., MCT, see abstract) for treating hypertension (see 0102, as required by instant claims1, 3 and 8) wherein the MCT is capric acid and caprylic acid (see 0112, as required by instant claims 1, 4) and further comprising EPA and DHA (see claim 29, as required by instant claim 13) wherein the DHA is at least 0.3% and EPA is at least 0.4% (see claim 29 as required by instant claim 17 in part) as a nutritional supplement (see claim 9, as required by instant claim 14) to humans (as required by instant claim 9, see 0084). 
Minatelli teaches treating cardiometabolic disorder such as valvular disease, aortic and mitral valve disorders (see 0305) administering triacylglyceride (i.e., medium chain fatty acid; see 0291) as required by instant claims 1-3, 5), heart failure (see 0305) and at risk of a cardiovascular event (see 0274) such as heart failure (i.e., heart attack or cardiac infarction, as required by instant claim 8, see 0305) in humans (as required by instant claim 9, see 0289) wherein the composition may further include an omega-3 fatty acid , as required by instant claim 12, see 0293) wherein the formulation/composition comprises EPA and DHA (as required by instant claim 13, see 0291) wherein the composition is a food product (see 0271, as required by instant claim 14).
Cotter teaches a nutritional support  (see Tittle) for cardiovascular and thrombotic disease comprising MCT (see pg. 4, lines 15+)and further includes lysine (as required by instant claim 12, see pg. 7, lines 13+) for treating valvular heart disease.
Although the duration of administration is silent, One of ordinary skill in the art would have combined the cited references and administer the nutritional support based on the severity  of the disease.  Especially because nutritional depletion has a notable effect on heart disease and therefore a prima facie case of obviousness to administer the formulation for 3 months  to see decrease in the human health. 
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano  in view of Zicker et al. (US 2011/0059202) and Rozen (above) and Cotter et al. (US 4,920,098)
Hirano  is applied  as above. 
However, Hirano fails to teach the concentrations as required by instant claim 17.
With regards to instant claim 17, Zicker teaches a composition comprising 0.8 methionine, 0.1-0.5% DHA, 0.1-0.7% EPA, taurine1000-2000 ppm (see 0011-0017) magnesium (see 0064) cysteine (see 0064) and lysine (see 0065) for cardiovascular disease (see 0006).
However, fails to teach the composition comprises MCT.
Rozen teaches a composition comprising medium chain fatty acid (i.e., MCT, see abstract) for treating hypertension (see 0102, as required by instant claims1, 3 and 8) wherein the MCT is capric acid and caprylic acid (see 0112, as required by instant claims 1, 4) and further comprising EPA and DHA (see claim 29, as required by instant claim 13) wherein the DHA is at least 0.3% and EPA is at least 0.4% (see claim 29 as required by instant claim 17 in part) as a nutritional supplement (see claim 9, as required by instant claim 14). 
Cotter teaches a composition comprising an EPA and DHA at a concentration of having a medium chain triglyceride of C6-C10 (see col. 2, lines 50+) at a concentration of at least 50% (see col. 2, lines 60+) for cardiac therapy.
 It would have been obvious to one of ordinary skill in the art to combine Zicker and Cotter and formulate a composition for treating cardiovascular disease as the components are known in the art for treating cardiovascular diseases as taught.
With regards to the concentrations not exactly taught, it is within the purview of the skilled artisan to modify based on experimentation for the best result and the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             8/4/22